Exhibit 23.2 Consent of Independent Petroleum Engineers and Geologists We hereby consent to the use of the name Netherland, Sewell& Associates, Inc., to the inclusion of our Report dated January 22, 2016, attached as Exhibit 99.1 to the Annual Report on Form 10-K of Resolute Energy Corporation, and to the references to our audits of Resolute Energy Corporation’s proved natural gas and oil reserves estimates as of December31, 2015;December31, 2014; and December31, 2013. NETHERLAND, SEWELL &ASSOCIATES,INC. By: /s/ C.H. (Scott) Rees III C.H. (Scott) Rees III, P.E. Chairman and Chief Executive Officer Dallas, Texas March 7, 2016
